On Petition for Rehearing.
Rabb, J.
6. The third paragraph .of the separate answer of the defendants Harris, Van Zandt, Klenck and Haury set forth, among other things, that the second contract of employment of the principal in the bond, Stamets, by the appellee was not entered into until February 27, 1899, nearly three months after the termination of the first contract of employment between the parties, and that this was a material averment overlooked by the court in deciding the ease. This fact was not overlooked by the court, but these allegations were, at most, but a denial.of the facts averred in the complaint, that the employment of Stamets by appellee was continuous, and that the second year’s employment began on December 1, 1898, at the termination of the first year’s employment. One paragraph of the separate answer of these defendants was a general denial, and all facts that could be given in evidence on this subject were admissible under the general denial.
7. It is also earnestly insisted that the only consideration for the bond sued upon is the first service contract entered into between the appellee and the principal. The -continued employment’of Stamets by the appellee furnished a valuable consideration for the continuing liability of the sureties on the bond, and the express terms of the bond provided for such continuous liability, and clearly contemplated such continued employment.
Petition for rehearing overruled.